 

Exhibit 10.12

 

Execution Version

 

MANAGEMENT CONTINUITY AGREEMENT

 

This Management Continuity Agreement, dated as of February 10, 2015
(“Agreement”), is by and between Union Bankshares Corporation, a Virginia
corporation (the “Company”), and M. Dean Brown (the “Executive”).

 

1.Purpose

 

The Company recognizes that the possibility of a Change in Control exists and
the uncertainty and questions that it may raise among management may result in
the departure or distraction of management personnel to the detriment of the
Company and its shareholders. Accordingly, the purpose of this Agreement is to
encourage the Executive to continue employment with the Company and/or its
affiliates or successors in interest by merger or acquisition after a Change in
Control by providing reasonable employment security to the Executive and to
recognize the prior service of the Executive in the event of a termination of
employment under certain circumstances after a Change in Control.

 

2.Term of the Agreement

 

This Agreement will be effective on the Effective Date (as defined hereinafter)
and will expire on December 31, 2016; provided, that on January 1, 2017 and on
each January 1st thereafter (each such January 1st is referred to as the
“Renewal Date”), this Agreement will be automatically extended for an additional
calendar year. This Agreement will not, however, be extended if the Company
gives written notice of such non-renewal to the Executive no later than
September 30th before the Renewal Date (the original and any extended term of
this Agreement is referred to as the “Change in Control Period”). The “Effective
Date” means the first date of Executive’s employment with the Company, as
contemplated by the offer letter dated February 10, 2015 between the Executive
and the Company.

 

3.Employment after a Change in Control

 

If a Change in Control of the Company (as defined in Section 12) occurs during
the Change in Control Period and the Executive is employed by the Company on the
date the Change in Control occurs (the “Change in Control Date”), the Company
will continue to employ the Executive in accordance with the terms and
conditions of this Agreement for the period beginning on the Change in Control
Date and ending on the third anniversary of such date (the “Employment Period”).
If a Change in Control occurs on account of a series of transactions, the Change
in Control Date is the date of the last of such transactions.

 

4.Terms of Employment

 

(a)          Position and Duties. During the Employment Period, (i) the
Executive’s position, authority, duties and responsibilities will be
commensurate in all material respects with the most significant of those held,
exercised and assigned to Executive by the Company at any time during the 90-day
period immediately preceding the Change in Control Date and (ii) the Executive’s
services will be performed at the location where the Executive was employed
immediately preceding the Change in Control Date or any office that is the
headquarters of the Company and is less than 35 miles from such location.

 

1

 

 

(b)          Compensation.

 

(i)          Base Salary. During the Employment Period, the Executive will
receive an annual base salary (the “Annual Base Salary”) at least equal to the
base salary paid or payable to the Executive by the Company and its affiliated
companies for the twelve-month period immediately preceding the Change of
Control Date. During the Employment Period, the Annual Base Salary will be
reviewed at least annually and will be increased at any time and from time to
time as will be substantially consistent with increases in base salary generally
awarded in the ordinary course of business to other peer executives of the
Company and its affiliated companies. Any increase in the Annual Base Salary
will not serve to limit or reduce any other obligation to the Executive under
this Agreement. The Annual Base Salary will not be reduced after any such
increase, and the term Annual Base Salary as used in this Agreement will refer
to the Annual Base Salary as so increased. The term “affiliated companies”
includes any company controlled by, controlling or under common control with the
Company.

 

(ii)         Annual Bonus. In addition to the Annual Base Salary, the Executive
will be awarded for each year ending during the Employment Period and for which
the Executive is employed on the last day of the year an annual bonus (the
“Annual Bonus”) in cash at least equal to the average annual bonus paid or
payable, including by reason of any deferral, for the two years immediately
preceding the year in which the Change in Control Date occurs. Each such Annual
Bonus will be paid no later than two and one-half months after the end of the
year for which the Annual Bonus is awarded.

 

(iii)        Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive will be entitled to participate in all incentive
(including stock incentive), savings and retirement, insurance plans, policies
and programs applicable generally to other peer executives of the Company and
its affiliated companies, but in no event will such plans, policies and programs
provide the Executive with incentive opportunities, savings opportunities and
retirement benefit opportunities, in each case, less favorable, in the
aggregate, than those provided by the Company and its affiliated companies for
the Executive under such plans, policies and programs as in effect at any time
during the six months immediately preceding the Change in Control Date.

 

(iv)       Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, will be eligible for
participation in and will receive all benefits under welfare benefit plans,
policies and programs provided by the Company and its affiliated companies to
the extent applicable generally to other peer executives of the Company and its
affiliated companies, but in no event will such plans, policies and programs
provide the Executive with benefits that are less favorable, in the aggregate,
than the most favorable of such plans, policies and programs in effect at any
time during the six months immediately preceding the Change in Control Date.

 

(v)        Fringe Benefits. During the Employment Period, the Executive will be
entitled to fringe benefits in accordance with the most favorable plans,
policies and programs of the Company and its affiliated companies in effect for
the Executive at any time during the six months immediately preceding the Change
in Control Date or, if more favorable to the Executive, as in effect generally
from time to time after the Change in Control Date with respect to other peer
executives of the Company and its affiliated companies.

 

2

 

 

(vi)       Paid Time Off. During the Employment Period, the Executive will be
entitled to paid time off in accordance with the most favorable plans, policies
and programs of the Company and its affiliated companies in effect for the
Executive at any time during the six months immediately preceding the Change in
Control Date or, if more favorable to the Executive, as in effect generally from
time to time after the Change in Control Date with respect to other peer
executives of the Company and its affiliated companies.

 

5.Termination of Employment Following a Change in Control

 

(a)          Death or Disability. The Executive’s employment will terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period, it may terminate the Executive’s
employment. For purposes of this Agreement, “Disability” means the Executive’s
inability to perform the essential functions of his position with the Company on
a full time basis for 180 consecutive days or a total of at least 240 days in
any twelve month period as a result of the Executive’s incapacity due to
physical or mental illness (as determined by an independent physician selected
by the Board of the Company).

 

(b)          Cause. The Company may terminate the Executive’s employment during
the Employment Period for Cause. For purposes of this Agreement, “Cause” means
(i) gross incompetence, gross negligence, willful misconduct in office or breach
of a material fiduciary duty owed to the Company or any affiliated company; (ii)
conviction of or entering of a guilty plea or a plea of no contest with respect
to a felony or a crime of moral turpitude or commission of an act of
embezzlement or fraud against the Company or any affiliated company; (iii) any
material breach by the Executive of a material term of this Agreement,
including, without limitation, material failure to perform a substantial portion
of his duties and responsibilities hereunder; or (iv) deliberate dishonesty of
the Executive with respect to the Company or any affiliated company.

 

(c)          Good Reason. The Executive’s employment may be terminated during
the Employment Period by the Executive for Good Reason. For purposes of this
Agreement, “Good Reason” means:

 

(i)          a material reduction in the Executive’s duties or authority;

 

(ii)         a failure by the Company to comply with any of the provisions of
Section 4(b);

 

(iii)        the Company’s requiring the Executive to be based at any office of
location other than that described in Section 4(a) (ii);

 

(iv)        the failure by the Company to comply with and satisfy Section 7(b);
or

 

(v)         the Company fails to honor any term or provision of this Agreement;

 

Notwithstanding the above, Good Reason shall not include an isolated,
insubstantial and/or inadvertent action not taken in bad faith by the Company
and which is remedied by the Company within a reasonable time after receipt of
notice thereof if given by the Executive.

 

(d)          Notice of Termination. Any termination during the Employment Period
by the Company or by the Executive for Good Reason shall be communicated by
written Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon.

 

3

 

 

(e)          Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (ii) if the Executive’s
employment is terminated by the Company other than for Cause or Disability, the
date specified in the Notice of Termination (which shall not be less than 30 nor
more than 60 days from the date such Notice of Termination is given), and (iii)
if the Executive’s employment is terminated for Disability, 30 days after Notice
of Termination is given, provided that the Executive shall not have returned to
the full-time performance of his duties during such 30-day period.

 

6.Compensation Upon Termination

 

(a)          Termination Without Cause or for Good Reason. The Executive will be
entitled to the following benefits if, during the Employment Period, the Company
terminates his employment without Cause or the Executive terminates his
employment with the Company or any affiliated company for Good Reason.

 

(i)          Accrued Obligations. The Accrued Obligations are the sum of: (1)
the Executive’s Annual Base Salary through the Date of Termination at the rate
in effect just prior to the time a Notice of Termination is given; (2) the
amount, if any, of any incentive or bonus compensation theretofore earned which
has not yet been paid; (3) the product of the Annual Bonus paid or payable,
including by reason of deferral, for the most recently completed year and a
fraction, the numerator of which is the number of days in the current year
through the Date of Termination and the denominator of which is 365; and (4) any
benefits or awards (including both the cash and stock components) which pursuant
to the terms of any plans, policies or programs have been earned or become
payable, but which have not yet been paid to the Executive (but not including
amounts that previously had been deferred at the Executive’s request, which
amounts will be paid in accordance with the Executive’s existing directions).
The Accrued Obligations will be paid to the Executive in a lump sum cash payment
within ten days after the Date of Termination;

 

(ii)         Salary Continuance Benefit. The Salary Continuance Benefit is an
amount equal to 2.0 times the Executive’s Final Compensation. For purposes of
this Agreement, “Final Compensation” means the Annual Base Salary in effect at
the Date of Termination, plus the highest Annual Bonus paid or payable for the
two most recently completed years and any amount contributed by the Executive
during the most recently completed year pursuant to a salary reduction agreement
or any other program that provides for pre-tax salary reductions or compensation
deferrals. The Salary Continuance Benefit will be paid to the Executive in a
lump sum cash payment not later than the 45th day following the Date of
Termination;

 

(iii)        Welfare Continuance Benefit. For 24 months following the Date of
Termination, the Executive and his dependents will continue to be covered under
all health and dental plans, disability plans, life insurance plans and all
other welfare benefit plans (as defined in Section 3(1) of ERISA) (“Welfare
Plans”) in which the Executive or his dependents were participating immediately
prior to the Date of Termination (the “Welfare Continuance Benefit”). The
Company will pay all or a portion of the cost of the Welfare Continuance Benefit
for the Executive and his dependents under the Welfare Plans on the same basis
as applicable, from time to time, to active employees covered under the Welfare
Plans and the Executive will pay any additional costs. If participation in any
one or more of the Welfare Plans included in the Welfare Continuance Benefit is
not possible under the terms of the Welfare Plan or any provision of law would
create an adverse tax effect for the Executive or the Company due to such
participation, the Company will provide substantially identical benefits
directly or through an insurance arrangement. The Welfare Continuance Benefit as
to any Welfare Plan will cease if and when the Executive has obtained coverage
under one or more welfare benefit plans of a subsequent employer that provides
for equal or greater benefits to the Executive and his dependents with respect
to the specific type of benefit. The Executive or his dependents will become
eligible for COBRA continuation coverage as of the date the Welfare Continuance
Benefit ceases for all health and dental benefits.

 

4

 

 

(b)          Death. If the Executive dies during the Employment Period, this
Agreement will terminate without any further obligation on the part of the
Company under this Agreement, other than for (i) payment of the Accrued
Obligations and six months of the Executive’s Base Salary (which shall be paid
to the Executive’s beneficiary designated in writing or his estate, as
applicable, in a lump sum cash payment within 30 days of the date of death);
(ii) the timely payment or provision of the Welfare Continuance Benefit to the
Executive’s spouse and other dependents for 24 months following the date of
death; and (iii) the timely payment of all death and retirement benefits
pursuant to the terms of any plan, policy or arrangement of the Company and its
affiliated companies.

 

(c)          Disability. If the Executive’s employment is terminated because of
the Executive’s Disability during the Employment Period, this Agreement will
terminate without any further obligation on the part of the Company under this
Agreement, other than for (i) payment of the Accrued Obligations and six months
of the Executive’s Base Salary (which shall be paid to the Executive in a lump
sum cash payment within 30 days of the Date of Termination; (ii) the timely
payment or provision of the Welfare Continuance Benefit for 24 months following
the Date of Termination; and (iii) the timely payment of all disability and
retirement benefits pursuant to the terms of any plan, policy or arrangement of
the Company and its affiliated companies.

 

(d)          Cause; Other than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, this Agreement will terminate
without further obligation to the Executive other than the payment to the
Executive of the Annual Base Salary through the Date of Termination, plus the
amount of any compensation previously deferred by the Executive. If the
Executive terminates employment during the Employment Period, excluding a
termination for Good Reason, this Agreement will terminate without further
obligation to the Executive other than for the Accrued Obligations (which will
be paid in a lump sum in cash within 30 days of the Date of Termination) and any
other benefits to which the Executive may be entitled pursuant to the terms of
any plan, program or arrangement of the Company and its affiliated companies.

 

(e)          Maximum Benefit. No amounts will be payable and no benefits will be
provided under this Agreement to the extent that such payments or benefits,
together with other payments or benefits under other plans, agreements or
arrangements, would make the Executive liable for the payment of an excise tax
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any successor provision. The amounts otherwise payable and the
benefits otherwise to be provided under this Agreement shall be reduced in a
manner determined by the Company (by the minimum possible amount) that is
consistent with the requirements of Section 409A of the Code until no amount
payable to the Executive will be subject to such excise tax. All calculations
and determinations under this Section 6(e) shall be made by an independent
accounting firm or independent tax counsel appointed by the Company (the “Tax
Advisor”) whose determinations shall be conclusive and binding on the Company
and the Executive for all purposes. The Tax Advisor may rely on reasonable, good
faith assumptions and approximations concerning the application of Section 280G
and Section 4999 of the Code. The Company shall bear all costs of the Tax
Advisor.

 

5

 

 

7.Binding Agreement; Successors

 

(a)          This Agreement will be binding upon and inure to the benefit of the
Executive (and his personal representative), the Company and any successor
organization or organizations which shall succeed to substantially all of the
business and property of the Company, whether by means of merger, consolidation,
acquisition of all or substantially of all of the assets of the Company or
otherwise, including by operation of law.

 

(b)          The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

 

(c)          For purposes of this Agreement, the term “Company” includes any
subsidiaries of the Company and any corporation or other entity which is the
surviving or continuing entity in respect of any merger, consolidation or form
of business combination in which the Company ceases to exist; provided, however,
that for purposes of determining whether a Change in Control has occurred
herein, the term “Company” refers to Union First Market Bankshares Corporation
or its successors.

 

8.Fees and Expenses; Mitigation

 

(a)          The Company will pay or reimburse the Executive for all costs and
expenses, including without limitation court costs and reasonable attorneys’
fees, incurred by the Executive (i) in contesting or disputing any termination
of the Executive’s employment or (ii) in seeking to obtain or enforce any right
or benefit provided by this Agreement, in each case provided the Executive is
the prevailing party in a proceeding brought in a court of competent
jurisdiction. The Company shall reimburse the foregoing costs on a current basis
after the Executive submits a claim for reimbursement with the proper
documentation of the costs and expenses, provided that no expense will be
reimbursed after the end of the year following the year in which the expense is
incurred.

 

(b)          The Executive shall not be required to mitigate the amount of any
payment the Company becomes obligated to make to the Executive in connection
with this Agreement, by seeking other employment or otherwise. Except as
specifically provided above with respect to the Welfare Continuance Benefit, the
amount of any payment provided for in Section 6 shall not be reduced, offset or
subject to recovery by the Company by reason of any compensation earned by the
Executive as the result of employment by another employer after the Date of
Termination, or otherwise.

 

9.No Employment Contract

 

Nothing in this Agreement will be construed as creating an employment contract
between the Executive and the Company prior to Change in Control.

 

6

 

 

10.Continuance of Welfare Benefits Upon Death

 

If the Executive dies while receiving a Welfare Continuation Benefit, the
Executive’s spouse and other dependents will continue to be covered under all
applicable Welfare Plans during the remainder of the 24-month coverage period.
The Executive’s spouse and other dependents will become eligible for COBRA
continuation coverage for health and dental benefits at the end of such 24-month
period.

 

11.Notice

 

Any notices and other communications provided for by this Agreement will be
sufficient if in writing and delivered in person, or sent by registered or
certified mail, postage prepaid (in which case notice will be deemed to have
been given on the third day after mailing), or by overnight delivery by a
reliable overnight courier service (in which case notice will be deemed to have
been given on the day after delivery to such courier service). Notices to the
Company shall be directed to the Secretary of the Company, with a copy directed
to the Chairman of the Board of the Company. Notices to the Executive shall be
directed to his last known address.

 

12.Definition of a Change in Control

 

No benefits shall be payable hereunder unless there shall have been a Change in
Control of the Company as set forth below. For purposes of this Agreement, a
“Change in Control” means:

 

(a)          The acquisition by any Person of beneficial ownership of 20% or
more of the then outstanding shares of common stock of the Company, provided
that an acquisition directly from the Company (excluding an acquisition by
virtue of the exercise of a conversion privilege) shall not constitute a Change
in Control;

 

(b)          Individuals who constitute the Board on the date of this Agreement
(the “Incumbent Board”) cease to constitute a majority of the Board, provided
that any director whose nomination was approved by a vote of at least two-thirds
of the directors then comprising the Incumbent Board will be considered a member
of the Incumbent Board, but excluding any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company;

 

(c)          Approval by the shareholders of the Company of a reorganization,
merger, share exchange or consolidation (a “Reorganization”), provided that
shareholder approval of a Reorganization will not constitute a Change in Control
if, upon consummation of the Reorganization, each of the following conditions is
satisfied:

 

(i)          more than 50% of the then outstanding shares of common stock of the
corporation resulting from the Reorganization is beneficially owned by all or
substantially all of the former shareholders of the Company in substantially the
same proportions as their ownership existed in the Company immediately prior to
the Reorganization;

 

(ii)         no Person beneficially owns 20% or more of either (1) the then
outstanding shares of common stock of the corporation resulting from the
transaction or (2) the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors; and

 

7

 

 

(iii)        at least a majority of the members of the board of directors of the
corporation resulting from the Reorganization were members of the Incumbent
Board at the time of the execution of the initial agreement providing for the
Reorganization.

 

(d)          Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company, or of the sale or other disposition
of all or substantially all of the assets of the Company.

 

(e)          For purposes of this Agreement, “Person” means any individual,
entity or group (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934 (the “Exchange Act”), other than any employee benefit plan
(or related trust) sponsored or maintained by the Company or any affiliated
company, and “beneficial ownership” has the meaning given the term in Rule 13d-3
under the Exchange Act.

 

13.Confidentiality

 

The Executive will hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its affiliated companies and their respective businesses,
which was obtained by the Executive during the Executive’s employment by the
Company or any of its affiliated companies and which will not be or become
public knowledge. After termination of the Executive’s employment with the
Company, the Executive will not, without the prior written consent of the
Company or except as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. In no event shall an asserted
violation of the provisions of this Section 13 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this
Agreement.

 

14.Miscellaneous

 

No provision of this Agreement may be amended, modified, waived or discharged
unless such amendment, modification, waiver or discharge is agreed to in a
writing signed by the Executive and the Chairman of the Board, Chief Executive
Officer, or President of the Company. This Agreement replaces and supersedes any
prior agreements, written or oral, relating to the subject matter hereof, and
all such agreements are hereby terminated and are without any further legal
force or effect. No waiver by either party hereto

 

at any time of any breach by the other party hereto of, or of compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party that are not expressly set forth in this
Agreement. Nothing herein supersedes or replaces the terms of the offer letter
dated February 10, 2015, between the Company and the Executive.

 

15.Governing Law

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the Commonwealth of Virginia without reference
to its conflicts of laws principles.

 

8

 

 

16.Validity

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

17.Deferred Compensation Omnibus Provision.

 

(a)          It is intended that payments and benefits under this Agreement that
are considered to be deferred compensation subject to Section 409A of the Code
shall be provided and paid in a manner, and at such time and in such form, as
complies with the applicable requirements of Section 409A of the Code to avoid
the unfavorable tax consequences provided for therein for non-compliance.
Notwithstanding any other provision of this Agreement, the Company’s
Compensation Committee or Board of Directors is authorized to amend this
Agreement, to amend or void any election made by the Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by it to be necessary or
appropriate to comply with Section 409A of the Code. For purposes of this
Agreement, all rights to payments and benefits hereunder shall be treated as
rights to receive a series of separate payments and benefits to the fullest
extent allowed by Section 409A of the Code.

 

(b)          If the Executive is deemed on the date of separation of service
with the Company to be a “specified employee,” as defined in Section
409A(a)(2)(B) of the Code, then payment of any amount or provision of any
benefit under this Agreement that is considered deferred compensation subject to
Section 409A of the Code shall not be made or provided prior to the earlier of
(A) the expiration of the six-month period measured from the date of separation
of service or (B) the date of death (the “409A Deferral Period”).

 

(c)          In the case of benefits that are subject to Section 409A of the
Code, the Executive may pay the cost of benefit coverage, and thereby obtain
benefits, during the 409A Deferral Period and then be reimbursed by the Company
when the 409A Deferral Period ends. On the first day after the end of the 409A
Deferral Period, all payments delayed pursuant to this Section 17 (whether they
would have otherwise been payable in a single lump sum or in installments in the
absence of such deferral) shall be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided as originally scheduled.

 

(d)          “Termination of employment” shall have the same meaning as
“separation of service,” as that phrase is defined in Section 409A of the Code
(taking into account all rules and presumptions provided for in the Section 409A
regulations).

 

18.         Clawback. The Executive agrees that any incentive based compensation
or award that he receives, or has received, from the Company or its Affiliates
under this Agreement or otherwise, will be subject to clawback by the Company as
may be required by applicable law or stock exchange listing requirement and on
such basis as the Board of Directors of the Company determines, but in no event
with a look-back period of more than three years, unless required by applicable
law or stock exchange listing requirement.

 

[Signatures follow on next page.]

 

9

 

 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
Union First Market Bankshares Corporation by its duly authorized officer, and by
the Executive, as of the date first above written.

 

  UNION BANKSHARES CORPORATION By:       /s/G. William Beale   G. William Beale
  Chief Executive Officer       EXECUTIVE:       /s/M. Dean Brown       M. Dean
Brown

 

10

 